Case 3:20-cv-07388-JCS Document 32 Filed 10/26/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Northern District of California

NATIONAL FAIR HOUSING ALLIANCE;
FAIR HOUSING ADVOCATES OF
NORTHERN CALIFORNIA; and
BLDS, LTD d/b/a BLDS, LLC

 

Plaintiff(s)

Vv. Civil Action No. 3:20-cv-07388-JCS

BEN CARSON, Secretary of the U.S.
Department of Housing and Urban
Development (HUD), in his official capacity; and
U.S. HUD

 

Ne ee a a ae a

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address) Bill Barr, U.S. Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Glenn Schlactus

Relman Colfax PLLC
1225 19th Street NW
Washington, DC 20036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 10/26/2020

 

 

Signature of Clerk or Deputy Clerk
